

113 S2011 IS: Stop Targeting of Political Beliefs by the IRS Act of 2014
U.S. Senate
2014-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2011IN THE SENATE OF THE UNITED STATESFebruary 11, 2014Mr. Flake (for himself, Mr. Roberts, Mr. McConnell, Mr. Cornyn, Mr. Alexander, Mr. Thune, Mr. Hatch, Mr. Enzi, Mr. Inhofe, Mr. Burr, Mr. Rubio, Mr. Boozman, Mr. Coats, Mr. Moran, Mr. Scott, Mr. Risch, Mr. Vitter, Mr. Graham, Mr. Johanns, Mrs. Fischer, Mr. Coburn, Mr. Isakson, Mr. Toomey, Mr. Johnson of Wisconsin, Mr. Cruz, Mr. Lee, Mr. Blunt, Mr. Wicker, Mr. Kirk, Mr. Chambliss, Mr. Portman, Mr. Paul, Mr. McCain, Mr. Crapo, Mr. Barrasso, Mr. Cochran, Mr. Hoeven, Mr. Corker, Mr. Shelby, and Mr. Grassley) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo prohibit the Internal Revenue Service from modifying the standard for determining whether an
			 organization is operated exclusively for the promotion of social welfare
			 for purposes of section 501(c)(4) of the Internal Revenue Code of 1986.1.Short titleThis Act may be cited as the Stop Targeting of Political Beliefs by the IRS Act of 2014.2.Applicable standard for determinations of whether an organization is operated exclusively for the
			 promotion of social welfare(a)In generalThe standard and definitions as in effect on January 1, 2010, which are used to determine whether
			 an organization is operated exclusively for the promotion of social
			 welfare for purposes of section 501(c)(4) of the Internal Revenue Code of
			 1986 shall apply for purposes of determining the status of organizations
			 under section 501(c)(4) of the Internal Revenue Code of 1986 after the
			 date of the enactment of this Act.(b)Prohibition on modification of standardThe Secretary of the Treasury may not (nor may any delegate of such Secretary) issue, revise, or
			 finalize any regulation (including the
			 proposed regulations published at 78 Fed. Reg. 71535 (November 29, 2013)),
			 revenue ruling, or other guidance not limited to a particular taxpayer
			 relating to the standard and definitions specified in subsection (a).(c)Application to organizationsExcept as provided in subsection (d), this section shall apply with respect to any organization
			 claiming tax exempt status under section 501(c)(4) of the Internal Revenue
			 Code of 1986 which was created on, before, or after the date of the
			 enactment of this Act.(d)SunsetThis section shall not apply after the one-year period beginning on the date of the enactment of
			 this Act.